Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 10/4/2021.
Claims 2 and 3 are cancelled.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cold end of the expansion capillary is housed in the copper block” must be shown or the feature(s) canceled from the claim(s).  The capillary itself is not shown at all in the block, only the lines leading form the capillary.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings filed 10/4/2021 are acknowledged; however, are objected to because they do not show the claimed subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the input pressure to the JT cooler is on the order of 0.1 MPa and 0.2 MPa and the output pressure from the JT cooler is between 0.2 MPa and 1.3 kPa” which is considered indefinite as it is unclear how the pressure can be can expand from 0.2 MPa to 0.2 MPa.  For the purpose of examination, this limitation is intepreted that it is expanded to at maximum just below 0.2 MPa.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5 and 14 s/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 20040187519), hereinafter referred to as Zhu and further in view of Luong et al. (US 9328943), hereinafter referred to as Luong.

With respect to claim 1, Zhu (Figure 1) teaches a compact, low-power cryo-cooler for cryogenic systems comprising: a cryo-cooler compressor (compressor 11, paragraph 48) for providing a flow of hot high-pressure gas (high pressure gas comes from port 13, paragraph 48 which would be the hot gas) and receiving a return flow of cool low-pressure gas (low-pressure gas is received at port 12, paragraph 48); a series of counterflow heat exchangers configured to cool hotter incoming gas from the compressor with cooler gas returning to the compressor (heat exchangers 211, 221, 231, where gas from 13 is cooled against returning gas from 25) a pulse tube cooler (8, paragraph 47) and a series of closed-

Zhu does not teach the Joule-Thompson cooler configured to cool the pre-cooled gas to at least as low as 1.7K.

Zhu does teach that prior to expansion the temperature that a helium refrigerant can be as low as 2 K or as high as 30 K, with varying ranges depending on other conditions (paragraph 44).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the Joule-Thompson cooler (JT valve) of Zhu provide cooling to at least as low as 1.7 K since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Zhu would not operate differently with a temperature as low as 1.7 K after expansion (since the pre-expansion is variable and obvious and as the expansion is a function of the pre-expansion temperature so is the post expansion) as the choice of specific temperature would be decided based on what needs to be cooled, with such a range of temperatures upstream of expansion known to vary. Further, applicant 

Zhu does not teach wherein the cryo-cooler and associated drive and control electronics fit within a 7U electronics rack and the cool and associated drive and control electronics require less than about 300 W of power.

Luong teaches that it is desirable to design a cooler which can meet the requirements of fast cool-down and long operation while remaining, small light-weight and relatively lower power (Column 5, lines 55-60). This provides a showing that size and power are result effective variable and that is desirable to minimize both. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have based on the teaching of Luong design the device of Zhu wherein the cryo-cooler and associated drive and control electronics fit within a 7U electronics rack and the cooler and associated drive and control electronics require less than about 300 W of power to achieve 2.5 k as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” I n re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, applicant places no criticality on the range claimed, indicating that the device “requires around 300 W or less” (abstract) and that it fits
inside a 7U standard rack (Page 2, line 28).  


	Zhu does not teach the JT element is an expansion capillary. 

Nagao teaches that a throttle section for effecting Joule-Thomson expansion can be a throttle valve, capillary, porous member or the like (Column 8, lines 53-58). 



With respect to claim 4, Zhu as modified does not teach the cryo-cooler requires less than 250 W of power.  

Luongo teaches that it is desirable to design a cooler which can meet the requirements of fast cool-down and long operation while remaining, small light-weight and relatively lower power (Column 5, lines 55-60). This provides a showing that size and power are result effective variable and that is desirable to minimize both. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have based on the teaching of Luongo design the device of Zhu wherein the cryo-cooler and require less than 250 W of power to achieve as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." /n re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, applicant places no criticality on the range claimed, indicating that the device “power requirements come in at under 300 W, usually about 250 W” (page 10, lines 17). 

With respect to claim 5, Zhu as modified does not teach the cryo-cooler of claim 1 wherein the input pressure to the JT cooler is between 0.1 MPa and 0.2 MPa and the output pressure from the JT cooler is between 0.2 MPa and 1.3 kPa.

Zhu does teach that the input to a pressure drop in the system can be as low as 0.1-10Mpa (which would be equivalent to what pressure would be feeding into the JT valve of Figure 1). 


As the input to the JT cooler is variable so would the output and it would be obvious to have provided a pressure drop as claimed to provide a desired temperature drop in the JT cooler. Further, applicant places no criticality on the range claimed, indicating various conditions ranging from 0.1 MPa to 0.2 MPa (Page 9, lines 28-29). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu/Luong/Nagao and further in view of Sakamoto et al. (US PG Pub 20190285339), hereinafter referred to as Sakamoto. 

With respect to claim 6, Zhu as modified teaches the cryo-cooler of claim 5 wherein the flow from the JT cooler is on the order of half a mg/sec. Zhu does teach that the flow in the heat exchanger upstream of the JT cooler is 1 g/s (paragraph 61) but does not teach what the flow rate is after the JT cooler. 

Sakamoto teaches that the opening of a JT valve is fixed to control flowrate of the refrigerant to provide a desired configuration (paragraph 88). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed based on the teaching of Sakamoto to have in Zhu et al. the flow from the JT cooler is on the order of half a mg/sec as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). This would be done to provide a desired flow and cooling condition as provided by the expanded fluid. Further, applicant 

With respect to claim 14, Zhu does not teach the expansion capillary is housed in a copper block.

Examiner takes official notice that it would have been obvious to a person having ordinary skill to have the expansion capillary housed in a copper block or casing as it is old and well known to house a capillary in a copper housing (or block) so as to ensure that the fluid passing through the capillary is able to reach the desired temperature of 1.7 K.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu/Luong/Nagao and further in view of Wang (US PG Pub 20050274124), hereinafter referred to as Wang. 

With respect to claim 7, Zhao does not teach having three pulse tube stages. 

Wang teaches that a cryocooler (Figure 1) can have three stages (90/100/110) (paragraph 20). 

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Wang to have provided three stages as opposed to the two to the pulse tube cryocooler since it has been shown that combining prior art elements to yield predictable results whereby providing three stages would allow the pulse tube be used for a wider range of pre-cooling of the refrigerant which would reduce the amount of overall energy required in the refrigerant to be remaining after use for pre-cooling which would allow it to be used for more cooling prior to recycle. 
Further, while Wang teaches the temperatures of the three stages are 40-75 K, 15-25 K, and 2-10 K Zhao as modified by Wang does not teach that the three stages are about 50-100 K, 20-30 K, and 6-10K. Wang does teach that “it will be understood by those skilled in the art that the exact temperature ranges given in this description and drawings are for example only, and the cooler could be built for other 

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Wang to have had when using three stages in Zhao as modified to have had the temperatures be about 50-100 K, 20-30 K, and 6-10K respectively as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). This would be done to provide the necessary cooling to the refrigerant in the system. Further, applicant has not provide any criticality for this limitation indicating simply that the temperature are “about” those temperatures (claim 7). 

Claims (s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu/Luong/Nagao and further in view of WU et al. (US 20190024949 A1), hereinafter referred to as Wu. 

With respect to claim 8, Zhu as modified teaches the cryo-cooler of claim 1 but, fails to teach wherein the gas is 4He. Zhu does teach the refrigerant is helium (paragraph 4). 

Wu teaches that helium used for cryogenic cooling is either helium-4 or helium-3 (paragraph 6). 

One having ordinary skill in the art would recognize that helium used for a cooling system is either helium-3, helium-4 or a mixture as those are the only stable isotopes of helium and thus only them and a mixture would be suitable. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Wu to have had the helium use in the refrigeration cycle of Zhu be helium-4 since it has been shown that choosing from a finite number of predictable solutions with a reasonable expectation of success is obvious whereby for helium as there are only three options  available one having ordinary skill would consider it obvious to choose from between the three options. 

With respect to claim 9, Zhu as modified does not teach wherein the gas is 3He. 

Wu teaches that using helium-3 can achieve a temperature lower than that of using helium-4 (paragraph 6). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Wu used helium-3 as the refrigerant of Zhu so as to achieve the maximum available cooling by reaching a lower temperature.

Zhu as modified does not teach the JT cooler is configured to cool the gas to around 1.25K. 

Zhu as modified does teach that prior to expansion the temperature that a helium refrigerant can be as low as 2 K as high as 30 K, with varying ranges depending on other conditions (paragraph 44).  

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention 
was filed to have had the Joule-Thompson cooler (JT valve) of Zhu provide cooling to at least as low as 1.25 K since it has been held that “where the only difference between the prior art and the claims was a  recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 
1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Zhu would not operate differently with a temperature as low as 1.25 K after expansion (since the pre-expansion is variable and obvious and as the expansion is a function of the pre-expansion temperature so is the post expansion) as the choice of specific temperature would be decided based on what needs to be cooled, with such a range of temperatures upstream of expansion known to vary. Further, applicant places no criticality on the range claimed, indicating simply temperatures up to 2.5 K are acceptable, (Page 5, line 110) and at least 1.25 K (abstract). 

(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu/Luong/Nagao and further in view of Takayama et al. (US PG Pub 20110173995), hereinafter referred to as Takayama. 

With respect to claim 10, Zhu as modified teaches wherein the pulse tube stages have regenerators and pulse tube walls (first and second pulse tube 34 and 36 both have walls as seen in the figure and thermal accumulators 33 and 35, which would be understood to be regenerators, both have walls as seen in the figure, paragraph 58).  

Zhu as modified does not teach wherein the regenerator and pulse tube walls comprise stainless-steel tubing. 

Takayama teaches that both the regenerator and pulse tube are formed of a hollow cylinder (which would be a tube) of stainless steel (paragraphs 28-29). 

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Takayama for the pulse tubes and regenerators of Zhu to have been formed out of hollow cylinders of stainless steel since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would recognize that using hollow cylinders of stainless steel is a known and suitable construction for pulse tubes and regenerators to meet the temperature and pressure suitable conditions for operation. 

Claims(s) 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu/Luong/Nagao and further in view of Yamada et al. (US PG pub 20150219366), hereinafter referred to as Yamada. 

With respect to claim 11, Zhu as modified does not teach wherein the coldest pulse tube cooling stage utilizes erbium-nickel spheres. 



Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Yamada provided the regenerators (both stages) of Zhu with erbium-nickel spheres as the regenerator material since it has been shown that combining prior art  elements to yield predictable results whereby utilizing spheres of erbium-nickel would provide a dense regenerator using a material Known to be suitable for such cryogenic operations. 

Claims (s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu/Luong/Nagao and further in view of Kreckner (US PG Pub 20130091870), hereinafter referred to as Kreckner. 

With respect to claim 12, Zhu as modified does not teach wherein the counterflow heat exchangers are tube-in-tube. 

Kreckner teaches that counter-current gas pre-coolers can be designed in tube-in-tube configuration (paragraph 45). 

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Kreckner configure the counterflow heat exchangers of Zhu as modified since it has been shown to be obvious to combine prior art elements to yield predictable results where it can be shown by Kreckner that it is old and well known to use tube-in-tube heat exchangers for gas pre-cooling one having ordinary skill in the art would consider it obvious to use in as the heat exchangers of Zhu. 

Claims (s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu/Luong/Nagao and Oshitani et al. (US PG pub 20070028646), hereinafter referred to as Oshitani and Simmonds et al. (US Patent No. 4791788), hereinafter referred to as Simmonds.

With respect to claim 13, Zhu does not teach where the expansion element within the JT cooler comprises a 1m-3m long, 40micrometer-60micrometer inner diameter capillary.  As modified, Zhu already teaches a capillary.

Oshitani teaches that the length of a capillary tube is chosen relative to the amount of pressure reduction and the longer a tube the more inner diameter which allows for an increase in the minimum refrigerant cross sectional area. Thus, the length and diameter of the tube are result effective variables, chosen to achieve a desired refrigeration configuration. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Oshitani when using a capillary as the expansion element of Zhu as modified to have had the capillary have a length of 1m-3m long and a 40 micrometer- 60 micrometer inner diameter since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). The specific length and diameter would have been obvious as it is chosen to achieve a desired configuration for refrigeration of the fluid passing through. Further, applicant places no criticality on the range claimed, indicating simply that the impedance in one example was 2 m long, 50 um (page 7, lines 28-29) but provides a wider range as possible configurations (clm12). 

Zhao as modified does not teach that the capillary is stainless steel. 

Simmonds teaches that a capillary used in a cryogenic liquid helium system is made of a low thermal conductivity material such as stainless steel (Column 3, lines 34-36). 

. 
Response to Arguments

Applicant's arguments filed 10/4/20201 have been fully considered but they are not persuasive.  Applicant’s only arguments in regards to the claims is that claim 1 has been rewritten to include the limitations of claim 3 and thus is now allowable as claim 3 was not rejected in view of the prior art.  This is not persuasive.
Claim 1 has been rewritten to include limitations similar to those found in the previous claim 3 which was considered so indefinite as to preclude examination on the merits.  Claim 1 as presented above provides new limitations which are considered to be obvious in view of the prior art as seen in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763